United States Court of Appeals
          For the Eighth Circuit
      ___________________________

              No. 21-3489
      ___________________________

           United States of America

      lllllllllllllllllllllPlaintiff - Appellee

                         v.

 Holli Lundahl, also known as Hollie Telford

    lllllllllllllllllllllDefendant - Appellant
       ___________________________

              No. 21-3558
      ___________________________

           United States of America

      lllllllllllllllllllllPlaintiff - Appellee

                         v.

 Holli Lundahl, also known as Hollie Telford

    lllllllllllllllllllllDefendant - Appellant
                    ____________

 Appeals from United States District Court
 for the District of South Dakota - Western
                ____________

            Submitted: May 6, 2022
             Filed: May 11, 2022
                [Unpublished]
                ____________
Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       After a jury found Holli Lundahl guilty of theft of government property, in
violation of 18 U.S.C. § 641, and Supplemental Security Income (SSI) benefits fraud,
in violation of 42 U.S.C. § 1383a(a)(3)(A), the district court1 sentenced her to
concurrent terms of 18 months in prison, to run consecutively to an undischarged
federal sentence entered in the District of Wyoming, to be followed by three years of
supervised release. The district court also ordered her to pay $70,110 in restitution.

       On appeal, Lundahl requested and was granted leave to proceed pro se, her
other motions and requests for relief were denied, and she was advised that her filing
in response to this court’s show-cause order would be construed as her appellate
brief. Following careful review of Lundahl’s discernable arguments for reversal, we
first conclude that the district court did not abuse its discretion in terminating
Lundahl’s pro se status before trial based on her disruptive behavior. See Faretta v.
California, 422 U.S. 806, 834 n.46 (1975).

      In addition, we reject Lundahl’s apparent challenge to the sufficiency of the
evidence, which showed that she failed to report certain resources and events when
she applied for and while she was receiving SSI benefits, and evidence was presented
from which the jury could reasonably infer that she knew she was required to do so.
See United States v. Nguyen, 829 F.3d 907, 918 (8th Cir. 2016) (standard of review);
United States v. Foreman, 588 F.3d 1159, 1163 (8th Cir. 2009) (elements of benefits
fraud under § 1383a(a)(3), and theft of government money under § 641).



      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa, sitting by designation in the District of South Dakota.

                                         -2-
       We also reject Lundahl’s double jeopardy or collateral estoppel argument,
because she has not identified a material issue of ultimate fact that has been
determined by a valid and final judgment, see Dowling v. United States, 493 U.S.
342, 347 (1990) (recognizing that Double Jeopardy Clause incorporates doctrine of
collateral estoppel; when issue of ultimate fact has once been determined by valid and
final judgment, that issue cannot again be litigated between the same parties in any
future lawsuit); as well as her arguments concerning the suppression of evidence,
portions of which she lacked standing to assert, see Rakas v. Illinois, 439 U.S. 128,
133-34 (1978) (Fourth Amendment rights are personal rights that cannot be raised on
behalf of third party). Lundahl’s claims involving fabricated evidence and witness
tampering appear to be frivolous, and no objection was lodged to the prosecutor’s
closing remarks.

       As for Lundahl’s sentence, after consideration of the 18 U.S.C. § 3553(a)
factors, the district court imposed a prison term at the top of the advisory sentencing
range, and permissibly exercised its discretion to run the sentence consecutively to
an undischarged federal sentence. See United States v. Becker, 636 F.3d 402, 408
(8th Cir. 2011). We also conclude that Lundahl’s remaining sentencing arguments
are unpreserved, see United States v. Bonnell, 932 F.3d 1080, 1082 (8th Cir. 2019)
(per curiam) (plain error review absent an objection), and that the record does not
reveal an error affecting her substantial rights. See also United States v. Dickerson,
370 F.3d 1330, 1342-43 (11th Cir. 2004) (relevant conduct and restitution in fraud
scheme).

      The judgment is affirmed.
                     ______________________________




                                         -3-